EXHIBIT Linn Energy Closes Sale of Woodford Shale Acreage Houston, Texas, December 4, 2008 – Linn Energy, LLC (Nasdaq: LINE) announced today that it has closed the previously announced sale of its deep rights in certain central Oklahoma acreage, which includes the Woodford Shale interval, for $202 million, subject to post-closing adjustments. ABOUT LINN ENERGY Linn Energy is an independent oil and gas company focused on the development and acquisition of long life properties which complement its asset profile in producing basins within the United States.More information about Linn Energy is available on the internet at www.linnenergy.com. CONTACTS: Kolja Rockov Clay P. Jeansonne Executive Vice President and CFO Vice President – Investor Relations 281-840-4169 281-840-4193 This press release includes “forward-looking statements” within the meaning of the federal securities laws.All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements are based on certain assumptions made by the Company based on management’s experience and perception of historical trends, current conditions, anticipated future developments and other factors believed to be appropriate.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.These include risks relating to financial performance and results, availability of sufficient cash flow to pay distributions and execute our business plan, prices and demand for gas, oil and natural gas liquids, our ability to replace reserves and efficiently develop our current reserves and other important factors that could cause actual results to differ materially from those projected as described in the Company’s reports filed with the Securities and Exchange Commission.See “Risk Factors” in the Company’s 2007 Annual Report on Form 10-K and any other public filings and press releases. Any forward-looking statement speaks only as of the date on which such statement is made and the Company undertakes no obligation to publicly correct or update any forward-looking statement, whether as a result of new information, future events or otherwise.
